UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2358



TIMOTHY BOYKIN,

                                              Plaintiff - Appellant,

          versus


NORMAN Y. MINETA, Secretary, Department of
Transportation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-477-A)


Submitted:   March 24, 2004                 Decided:   April 13, 2004


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Boykin, Appellant Pro Se. Richard Parker, Francis Patrick
King, Office of the United States Attorney, Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Timothy   Boykin   appeals    the   district   court’s   order

awarding   summary   judgment   to   Defendant    in   this   employment

discrimination action.    We have reviewed the record and find no

reversible error.     Accordingly, we affirm substantially on the

reasoning of the district court.*         See Boykin v. Mineta, No.

CA-03-477-A (E.D. Va. filed Aug. 29, 2003 & entered Sept. 3, 2003).

We grant the Government’s motion to strike Boykin’s attachments to

his informal brief, and we deny Boykin’s motion to supplement the

record. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




     *
      To the extent the district court dismissed Boykin’s
retaliation claim on the basis that it was not exhausted, we note
that exhaustion is not required with regard to retaliation claims
like the one at issue here. See Nealon v. Stone, 958 F.2d 584, 590
(4th Cir. 1992). However, because we conclude that Boykin fails to
support his claim of retaliation, the district court’s judgment
need not be disturbed.

                                 - 2 -